DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application has been examined.
Claims 1-7, 15-27 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite the limitations of “recorded beams” and “clearing recorded beams”, but it is unclear what these refer to. Where are the beams recorded and for what purpose? Is this recording referring to saving them in memory for a reason? Proper clarification is respectfully requested. For purposes of examination this language is interpreted as the known presence and tracking of transmission beams that the apparatus may have for performing a repeated RACH procedure.
Claims 6, 7, 21, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite that beams are “recorded in a MAC layer or a PHY layer”. There is an inherent relationship between these layers in a UE. RACH is a transport channel in the MAC layer, and the information about it is sent to a base station via a PRACH which is a physical layer channel. What does it mean to record the beams in the MAC layer or the PHY layer? Does this refer to a MAC-assisted beamforming? Proper clarification is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 15-27 is/are rejected under 35 U.S.C. 102(a)(2) as being by Zhang et al. (US Patent Application Publication 2021/0282194; hereinafter Zhang; that has an effective filing date of FOR priority documents dated 01/06/2017 and 01/16/2017).
Regarding claims 1, 15 and 16 Zhang discloses a random access method, a user equipment, and a non-transitory computer readable medium, which stores a computer program, comprising:
a processor (UE in fig. 14; paragraphs 0222-0223); and
memory for storing instructions executable by the processor (UE in fig. 14; paragraphs 0222-0223);
wherein the processor is configured to:
determining whether a currently selected beam for transmitting a preamble is identical to one of at least one recorded beam for transmitting the preamble (paragraphs 0098-0100, 0112, among others; wherein the UE determines whether the current beam is the same beam previously used to transmit the preamble by using counters and determining that the maximum number of transmissions for the current beam has not been met); and
when the currently selected beam is identical to one of the at least one recorded beam, clearing all the recorded beams, recording the currently selected beam, and transmitting the preamble at a boosted pilot transmit power when it is determined that a value of a pilot power boost counter does not reach a maximum value (paragraphs 0098-0112; wherein when the current beam is the same as the previous beam used to transmit the preamble because the maximum number of transmissions for the beam has not been met, the preamble is sent via the same beam at an increased power determined by a delta step change, that has not met a maximum value, see preamble transmission power counter).
Regarding claims 2, 17, and 22 Zhang discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: transmitting the preamble at a previous pilot transmit power when it is determined that the value of the pilot power boost counter reaches the maximum value (paragraphs 0102-0105, 0114-0117; wherein the power is reset to an initial power when the power counter reaches a maximum value, and the UE switches to a new beam, and transmits the preamble at the initial power through the new beam).
Regarding claims 3, 18, and 23 Zhang discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: accumulating the value of the pilot power boost counter by 1 when it is determined that the value of the pilot power boost counter does not reach the maximum value (paragraphs 0086-0088, 0095-0098; wherein the power transmission counter is increased by a step value of 1).
Regarding claims 4, 19, and 24 Zhang discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to claim 16, and the user equipment of claim 15, further comprising: when the currently selected beam is not identical to any of the recorded beams, recording the currently selected beam and transmitting the preamble at a previous pilot transmit power (paragraphs 0098-0105, 0114-0117; wherein the UE switches to a new beam, and transmits the preamble at the initial power through the new beam).
Regarding claims 5, 20, and 25 Zhang discloses the random access method according to claim 1, the non-transitory computer-readable storage medium according to (paragraphs 0086-0088, 0095-0098; wherein the power transmission counter is increased by a step value of 1).
Regarding claims 6, and 21 Zhang discloses the random access method according to claim 1, and the non-transitory computer-readable storage medium according to claim 16, wherein the recording the currently selected beam comprises: recording the currently selected beam in a medium access control layer or a physical layer (paragraph 0069, for example; PRACH, which is a physical channel of the UE, and random access process which is a MAC layer process).
Regarding claims 7 and 26 Zhang discloses the random access method according to claim 6, and the user equipment of claim 15, further comprising: when the currently selected beam is recorded in the MAC layer, receiving information of the current selected beam from the physical layer over the MAC layer (paragraph 0069, for example; PRACH, which is a physical channel of the UE, and random access process which is a MAC layer process); and when the currently selected beam is recorded in the physical layer, at each time of transmitting the preamble, transmitting indication information to the MAC layer by the physical layer, the indication information being intended to indicate whether the current transmitting of the preamble requires boosting the pilot transmit power or requires accumulating the value of the pilot power boost counter by 1 (paragraphs 0086-0088, 0095-0098; wherein the power transmission counter is increased by a step value of 1).
Regarding claim 27 Zhang discloses a mobile terminal implementing the method of claim 1, wherein the mobile terminal is configured to boost a transmit power when the mobile terminal switches the beam (paragraphs 0098-0105, 0114-0117; wherein the UE switches to a new beam, and transmits the preamble at the initial power through the new beam), to thereby improve a probability for a base station to receive the preamble (paragraphs 0011-0012; efficiently perform the random access procedure, which requires the base station receiving the preamble).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPGPUB 20200059971 to Qian et al. – that discloses a user equipment re-attempting of random access (fig. 23).
USPGPUB 20200245200 to Xiong et al. – that discloses when the contention resolution of the UE is failed, the random access is reattempted after the power or the transmitting beams is adjusted.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523.  The examiner can normally be reached on Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466





/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466